In Mandamus. This cause originated as an original action in mandamus. The court denied the mandamus claim as moot and ordered the parties to submit evidence and briefs on relator’s motion for statutory damages and attorney fees. On June 17, 2009, the court awarded relator $1,000 in statutory damages, $4,175 in attorney fees, and $140 in costs.
Upon consideration of relator’s motion directing respondent to show cause and to award post-judgment interest and the full amount of attorney fees, including the additional fees incurred in prosecuting the present motion, and respondents’ notice of satisfaction,
It is ordered that relator’s motion is denied.